DETAILED ACTION
This action is in response to the RCE filed 15 September 2020.
Claims 1, 2, 6, 7, 10–15, and 17–20 are pending. Claims 1, 14, and 19 are independent.
Claims 1, 2, 6, 7, 10–15, and 17–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 15 September 2020 has been entered.
Response to Amendment
The amendment does not comply with 37 C.F.R. § 1.121 because it contains changes without the required markings. For example, “identifying an application data object” is changed to “creating an application data object” in claim 1, without underlining; claims 14 and 19 are marked “currently amended” but do not have any changes. In the interest of compact prosecution, the claims will be examined as they were filed.
Response to Arguments
The rejections of claims 3–5, 8, 9, and 16 are withdrawn in light of the cancellation of the claims.
Applicant's arguments, see remarks, filed 15 September 2020, with respect to the rejections of claims 1, 2, 6, 7, and 10–13 under §§ 102 and 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Aylett.
Applicant argues similarly for claims 14, 19, and their respective dependent claims (remarks, p. 7). Although the claims are marked “currently amended”, there are no changes from the previously filed claims. As Applicant has expressed the intent to amend these claims similarly, these claims are rejected based on the text as filed, as well as how the claims would appear if they had been amended in that way.
Specification
The specification is objected to because it contains an improper priority claim. The claim to provisional application no. 62/523,854 was not made on the Application Data Sheet as required by 37 C.F.R. § 1.78(a)(3).
Claim Rejections—35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 6, 7, 10–15, and 17–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite automated patent application preparation, which is using a computer as a tool to perform a mental process (see MPEP § 2106.04(a)(2)(III)(C)). This judicial exception is not integrated into a practical application because the generic computer elements do not add any meaningful limitation to the abstract idea, and amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because managing data, e.g. by using XML, templates, and/or databases, are well-understood, routine, and conventional computer functions; see Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017).
Claim Rejections—35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 14, 18, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Dugan et al. (U.S. Pub. No. 2013/0198092 A1) [hereinafter Dugan].
Regarding independent claim 14, Dugan teaches [a] non-transitory computer readable medium storing code for automated patent preparation, the code comprising instructions executable by a processor to: (Dugan, ¶ 216)	identify a patent specification template; A specification template (Dugan, ¶ 97)	identify an application data object associated with a patent disclosure, wherein the application data object comprises a plurality of application features and a plurality of system components, wherein each of the plurality of system components performs one or more of the application features; A claim definition file comprising e.g., claim body having claim elements and named aspects of the invention [application features] (Dugan, ¶¶ 26, 65, 104). Claim elements may be linked to portions of the written description that describe or enable the element [system 	generate specification data based on the application data object; and A written description portion [specification data] is generated from the claim definition file (Dugan, ¶ 95).	generate a patent specification document based on the patent specification template and the specification data. A specification is generated from the specification template and the written description portion (Dugan, ¶ 97).
Regarding dependent claim 18, the rejection of parent claim 14 is incorporated and Dugan further teaches:	associate each of the plurality of application features with the system component, wherein the application data object is based on the association. The claim elements are linked to [associated with] the portions of the written description that provide support (Dugan, ¶ 106).
Regarding independent claim 19, this claim recites limitations substantially similar to those of claim 14, and therefore is rejected for the same reasons. Dugan teaches a processor and memory at ¶ 206.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 
Claims 1 and 10–14, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Dugan in view of Aylett (US 2019/0042554 A1).
Regarding independent claim 1, Dugan teaches [a] method for automated patent preparation, comprising:	receiving user input that includes […] a plurality of application features and a system component from a plurality of system components, wherein each of the plurality of system components performs one or more of the application features; A patent drafter prepares a claim definition file (Dugan, ¶ 99).	creating an application data object associated with a patent disclosure based on the user input, wherein the application data object comprises the plurality of application features and the plurality of system components, […]; The claim definition file comprises e.g., claim body having claim elements and named aspects of the invention [application features] (Dugan, ¶¶ 26, 65, 104). Claim elements may be linked to portions of the written description that describe or enable the element [system components] (Dugan, ¶ 106). (Most of the examples provided by Dugan are method claims, however apparatus and system claims are also supported, see e.g. Dugan, ¶¶ 123, 159, 179).	generating specification data based on the application data object; and A written description portion [specification data] is generated from 	generating a patent specification document based on a patent specification template and the specification data. A specification is generated from the specification template and the written description portion (Dugan, ¶ 97).
Dugan teaches generating a patent specification using system components and application features, but does not expressly teach an association there between. However, Aylett teaches:	receiving user input that includes an association between each of a plurality of application features and a system component from a plurality of system components, wherein each of the plurality of system components performs one or more of the application features; A user inputs data entities, which may be related to [associated with] other entities (Aylett, ¶¶ 72, 73, 214).	creating an application data object associated with a [document] based on the user input, wherein the application data object comprises the plurality of application features and the plurality of system components, and the association between the plurality of application features and the plurality of system components The database entities may be stored within, e.g. XML1 (Aylett, ¶¶ 138–140). The entities may be used in combination with templates to generate documents (Aylett, ¶¶ 141–142).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Aylett and Dugan. One would have been motivated to do so 
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated and Dugan/Aylett further teaches:	associating each of the plurality of application features with the system component of the plurality of system components based on the user input. The claim elements are linked to [associated with] the portions of the written description that provide support (Dugan, ¶ 106).
Regarding dependent claim 11, the rejection of parent claim 1 is incorporated and Dugan/Aylett further teaches:	the application data object comprises one or more flowchart objects, and wherein each of the flow chart objects comprises one or more step objects, wherein each of the one or more step objects comprises a text value and a component association. Flow diagrams may be generated based on method claims (Dugan, ¶ 159); method claims are defined as a series of step elements (Dugan, ¶¶ 18, 19, 54); the flow diagrams have boxed elements [text values] and reference numbers [component associations] for correspondence between the written description and the figures (Dugan, ¶ 163); the flow diagram boxed elements correspond to the steps of the method claims (Dugan, ¶¶ 107–108, FIGs. 3.1–3.3); the claim definition may include supporting text for each element [step] for inclusion in the written description (Dugan, ¶ 62); boxes in figures may contain the text of claim elements (Dugan, ¶ 175).
Regarding dependent claim 12, the rejection of parent claim 1 is incorporated and Dugan/Aylett further teaches:	the application data object comprises one or more diagram objects, and wherein each of the diagram objects comprises one or more component objects, and wherein each of the one or more component objects comprises a component name and one or more application features from the plurality of application features. Apparatus diagrams may be generated for apparatus claims (Dugan, ¶ 159); figures have portions, e.g. boxes, that are generated based on claim elements [application features] in the claim definition file (Dugan, ¶ 62); claim elements may be structural elements [component names] (Dugan, ¶¶ 54, 78–80); boxes in figures may contain the text of claim elements (Dugan, ¶ 175).
Regarding dependent claim 13, the rejection of parent claim 1 is incorporated and Dugan/Aylett further teaches:	storing the application data object in a database; The claim definition file can be saved [stored] (Dugan, ¶ 203); the system stores data in a data store, which may be a database (Dugan, ¶ 214)	retrieving the application data object from the database; and A claim definition file may be received and read [retrieved] (Dugan, ¶ 123).	updating the application data object based on additional input, wherein the specification data is based on the updated application data object. The claim definition file may be edited and the claims, figures, and written description regenerated in response (Dugan, ¶ 112); a second version of the claim definition may be generated, and an updated document generated reflecting the changes between the first and second versions (Dugan, ¶ 182).
Regarding independent claim 14, this claim is marked “currently amended” but does not contain any changes from the previous filing. However, Applicant has expressed intent to amend this claim similarly to claim 1 (remarks, p. 7). Therefore, this claim is alternatively rejected for the same reasons as claim 1.
Regarding dependent claim 18, parent claim 14 is marked “currently amended” but does not contain any changes from the previous filing. However, Applicant has expressed intent to amend that claim similarly to claim 1 (remarks, p. 7). Therefore, this claim is alternatively rejected for the same reasons as claim 10.
Regarding independent claim 19, this claim is marked “currently amended” but does not contain any changes from the previous filing. However, Applicant has expressed intent to amend this claim similarly to claim 1 (remarks, p. 7). Therefore, this claim is alternatively rejected for the same reasons as claim 1.
Claims 2, 6, 7, 15, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dugan and Aylett, further in view of Lee et al. (U.S. Pub. No. 2008/0148143 A1) [hereinafter Lee].
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Dugan/Aylett further teaches:	[…] the specification data comprises a second set of XML parts. The generated portions, including the written description portion, may be represented in XML (Dugan, ¶ 96). The claim definition file may also be XML (Dugan, ¶ 16).
the patent specification template comprises a first set of extensible markup language (XML) parts, and [the specification data comprises a second set of XML parts.] XML templates are created for patent application files (Lee, ¶ 21) including a description template [specification template] (Lee, ¶ 22). Data may be formatted in XML before placement into the template (Lee, ¶¶ 42, 47).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Lee and Dugan/Aylett. One would have been motivated to do so in order to make it easier for the user to generate specification files that comply with the requirements of different patent offices and different types of patent applications (Lee, ¶¶ 4, 6, 33).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Dugan/Aylett further teaches:	[…]	generating drawing data based on the application data object; and A figures portion is generated based on the claim definition file, e.g. flow diagram figures for the method claims (Dugan, ¶ 95).	[…]
Dugan teaches consuming the figures portion to produce a figures document (Dugan, ¶ 98) but does not appear to expressly teach using a identifying a patent drawing template; Templates for generating patent files are opened (Lee, ¶ 40); the templates may be named and identified based on the part of the file, such as the drawings (Lee, ¶ 23).	[…]	generating a patent drawing document based on the patent drawing template and the drawing data. The paths of the images [drawing data] is formatted in XML and inserted into the XML template (Lee, ¶ 47) and the patent application files are generated according to the template (Lee, ¶ 48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Lee and Dugan/Aylett. One would have been motivated to do so in order to make it easier for the user to generate drawing files that comply with the requirements of different patent offices and different types of patent applications (Lee, ¶¶ 4, 6, 33).
Regarding dependent claim 7, the rejection of parent claim 6 is incorporated and Dugan/Aylett/Lee further teaches:	the patent drawing template comprises a first set of XML parts, and the drawing data comprises a second set of XML parts. The drawing template is XML (Lee, ¶ 24); the image path is formatted in XML (Lee, ¶ 47); the claim definition file may be XML (Dugan, ¶ 16) and the generated diagram may be in a markup language such as VML [Vector Markup Language, an XML-based format] (Dugan, ¶ 160).
Regarding dependent claim 15, parent claim 14 is marked “currently amended” but does not contain any changes from the previous filing. However, Applicant has expressed intent to amend that claim similarly to claim 1 (remarks, p. 7). Therefore, this claim is alternatively rejected for the same reasons as claim 2.
Regarding dependent claim 17, parent claim 14 is marked “currently amended” but does not contain any changes from the previous filing. However, Applicant has expressed intent to amend that claim similarly to claim 1 (remarks, p. 7). Therefore, this claim is alternatively rejected for the same reasons as claim 6.
Regarding dependent claim 20, parent claim 19 is marked “currently amended” but does not contain any changes from the previous filing. However, Applicant has expressed intent to amend that claim similarly to claim 1 (remarks, p. 7). Therefore, this claim is alternatively rejected for the same reasons as claim 6.
Claims 15, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dugan in view of Lee.
Regarding dependent claim 15, the rejection of parent claim 14 is incorporated and Dugan further teaches:	[…] the specification data comprises a second set of XML parts. The generated portions, including the written description portion, may be represented in XML (Dugan, ¶ 96). The claim definition file may also be XML (Dugan, ¶ 16).
the patent specification template comprises a first set of extensible markup language (XML) parts, and [the specification data comprises a second set of XML parts.] XML templates are created for patent application files (Lee, ¶ 21) including a description template [specification template] (Lee, ¶ 22). Data may be formatted in XML before placement into the template (Lee, ¶¶ 42, 47).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Lee and Dugan. One would have been motivated to do so in order to make it easier for the user to generate specification files that comply with the requirements of different patent offices and different types of patent applications (Lee, ¶¶ 4, 6, 33).
Regarding dependent claim 17, the rejection of parent claim 14 is incorporated and Dugan further teaches:	[…]	generate drawing data based on the application data object; and A figures portion is generated based on the claim definition file, e.g. flow diagram figures for the method claims (Dugan, ¶ 95).	[…]
Dugan teaches consuming the figures portion to produce a figures document (Dugan, ¶ 98) but does not appear to expressly teach using a identify a patent drawing template; Templates for generating patent files are opened (Lee, ¶ 40); the templates may be named and identified based on the part of the file, such as the drawings (Lee, ¶ 23).	[…]	generate a patent drawing document based on the patent drawing template and the drawing data. The paths of the images [drawing data] is formatted in XML and inserted into the XML template (Lee, ¶ 47) and the patent application files are generated according to the template (Lee, ¶ 48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Lee and Dugan. One would have been motivated to do so in order to make it easier for the user to generate drawing files that comply with the requirements of different patent offices and different types of patent applications (Lee, ¶¶ 4, 6, 33).
Regarding dependent claim 20, this claim recites limitations substantially similar to those of claim 17, and therefore is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s specification states that an “application data object” may be XML, and may be stored in a database (specification, ¶¶ 12, 20 38).